Citation Nr: 0207729	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-06 062	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for a knee disorder 
secondary to pes planus.

4.  Entitlement to service connection for an ankle disorder 
secondary to pes planus.

5.  Entitlement to service connection for a back disorder 
secondary to pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served an initial active duty for training 
(ACDUTRA) period from May 1961 to October 1961.  He served on 
active duty from October 1961 to August 1962 with additional 
service in the Texas Army National Guard until February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
and Huntington, West Virginia.  The veteran's case was 
remanded for additional development in April 2000.  It is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's March 1961 entrance physical examination 
did not note pes planus.

2.  The veteran was treated for complaints of foot and ankle 
pain during his period of initial active duty for training 
from May 1961 to October 1961.  He was noted to have mild 
flat feet on his June 1962 separation from active duty 
physical examination.

3.  The veteran's pes planus is a congenital condition.

4.  The veteran's pes planus did not worsen during service.

5.  The veteran's plantar fasciitis is not related to 
service.

6.  The veteran's pes planus is not service connected; 
therefore, there is no basis to establish service connection 
for knee, ankle, and back disorders as secondary to the pes 
planus condition.


CONCLUSIONS OF LAW

1.  The veteran does not have pes planus that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 
1153 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 4.9 
(2001). 

2.  The veteran does not have plantar fasciitis that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2001). 

3.  A claim of entitlement to service connection for knee, 
ankle, and back disorders as secondary to pes planus lacks 
legal merit.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was a member of the Texas Army National Guard 
(ARNG) from March 1961 to February 1965.  He served an 
initial period of active duty for training (ACDUTRA) from May 
1961 to October 1961.  He then served an additional period of 
active duty from October 1961 to August 1962.  The veteran 
also had two-week periods of ACDUTRA in 1963 and 1964.

A review of his service medical records (SMRs) for the period 
from March 1961 to September 1962 reveals that the veteran 
reported no problems with his feet at the time of his March 
1961 entrance physical examination.  The examination itself 
was negative for any findings regarding a problem with the 
veteran's feet.  The veteran was evaluated for complaints of 
right ankle pain on June 8, 1961.  Bursitis was a possible 
diagnosis at that time and he was treated with hot soaks and 
an ace bandage wrap.  The veteran was next treated on June 13 
with further complaints of right ankle pain and tenderness 
over the arch of his foot.  X-rays of the right ankle and 
foot were interpreted as negative.  The veteran was then 
evaluated in the podiatry clinic on June 29.  He was found to 
have plantar fasciitis of the left foot with severe pronation 
of the left foot and tight calf muscles.  He was prescribed 
calf stretching exercises, warm soaks, longitudinal supports 
and Thomas heels.  The veteran was also placed on a permanent 
profile that prohibited prolonged marching and standing.  The 
SMRs contain a referral for a podiatry consultation in 
September 1961.  There is no actual report from the referral.  
The referral noted that the veteran continued to complain of 
swelling and pain in the left foot for three months.  There 
was no further evidence of complaints or treatment for 
problems associated with the veteran's feet or ankles.  The 
veteran's June 1962 separation physical examination reported 
a finding of mild flat feet.  A final SMR entry noted that 
the veteran was treated for a broken leg in September 1962.  
No other treatment was listed and the veteran reported on the 
form that he considered himself medically able to perform his 
military duties.

The veteran submitted his claim for disability compensation 
benefits in December 1978.  At the time he indicated that he 
had been hospitalized at the VA medical center (VAMC) in 
Kerrville, TX, for his claimed conditions in 1978.  He also 
listed treatment from a private physician, J. Merrill, M.D., 
from 1972 to 1978.  The veteran sought service connection for 
swelling of the knees, swelling of the feet, tender arches 
and a ruptured appendix.

Dr. Merrill was contacted by the RO and was asked to provide 
evidence of treatment of the veteran.  Dr. Merrill responded 
in February 1979 that he had treated the veteran from June 
1973 to December 1978.  He listed the veteran's complaints as 
chronic pain and discomfort in the dorsal and lumbar areas as 
well as flat feet with chronic foot pain.  Dr. Merrill noted 
the veteran's diagnoses as chronic dorsal and lumbar strain 
and myositis and bilateral xanthelasma.  He noted that he had 
not treated the veteran for xanthelasma.  

Associated with the claims folder is a hospital summary from 
the Kerrville VAMC for a period of hospitalization during 
November and December 1978.  The veteran was treated for 
conditions unrelated to the issues on appeal.  The summary 
made no reference to any complaints related to pes planus or 
plantar fasciitis.

The veteran was afforded a VA examination in March 1979.  On 
the VA Form 21-2545 (Report Medical Examination for 
Disability Evaluation) used to record some of the examination 
findings, the veteran indicated that he was treated for his 
back by Dr. Merrill in 1978.  He also said that he had had 
special shoes made for his feet approximately four years 
earlier.  He noted that he had gone to the Dallas VAMC once 
for x-rays but did not remember the year.

The results of an orthopedic examination noted that the 
veteran complained of sore feet after standing for 10-11 
hours.  He reported that he wore special supportive shoes.  
The examiner reported that the veteran's thigh alignment was 
"ok."  His knees were stable with no evidence of swelling 
or tenderness.  The feet were flexible without peroneal 
spasm, and the heel cords were not unusually tight.  The 
examiner said that, on weight-bearing, the long arch was 
depressed and the hind foot went into some valgus with the 
left more than the right.  Subtalar motion was described as 
normal but there was a bony prominence medial to the 
navicular at the site of the accessory navicular.  The 
examiner said that x-rays of the left foot revealed an 
accessory of the navicular and a medial elongation deformity 
of the navicular bone itself.  There was a "sag" of 
moderate degree at the navicular-cuneiform bone junction also 
with weight-bearing x-rays in the lateral view.  The 
diagnosis was flexible pes planus secondary to relaxed 
ligaments and congenital abnormality of the feet.  The 
examiner concluded that the veteran's pes planus was not 
related to military duty.

The RO denied the veteran's claim in May 1979.  The basis for 
the denial was that pes planus was not shown in service and 
that the diagnosis of pes planus related to a congenital and 
developmental condition.  A statement of the case issued in 
August 1979 added that there was no evidence of residuals of 
plantar fasciitis and that there was no evidence of swelling 
of the knees in service.

The veteran perfected an appeal of the denial of his claim in 
September 1979.  Unfortunately his claim was not forwarded to 
the Board for adjudication at that time.

The veteran submitted a statement in April 1996 ostensibly to 
reopen his claim for service connection for the issues 
involving pes planus, plantar fasciitis and his knees.  He 
also included a separate issue of service connection for a 
back condition.  

The veteran submitted a letter from a D. A. Cech, M.D., to P. 
Clauss, M.D., dated in November 1994.  The letter reported 
the results of a magnetic resonance image (MRI) scan of the 
veteran's cervical spine.  The veteran also submitted the 
results of a September 1995 MRI of the lumbar spine.

Associated with the claims folder are VA treatment records 
for the period from April to May 1996.  The records relate to 
treatment provided to the veteran for complaints of back pain 
and a stomach disorder.

The veteran submitted additional statements from private 
physicians in July 1996.  A statement from Dr. Merrill, dated 
in June 1996, noted that he had treated the veteran from 1972 
until sometime in 1983.  The treatment was for a variety of 
ailments to include chronic back pain.  He noted that the 
veteran also had flat feet and chronic foot pain.  Dr. 
Merrill said that his records were no longer available.  He 
reported that the veteran was treated with a variety of 
modalities for his complaints.  The veteran also submitted an 
undated statement from the office of B. Doak, D.O.  The 
statement reported that the veteran had been treated for 
complaints of back pain since May 1996.

In November 1996 the veteran submitted copies of treatment 
records from Dr. Clauss for the period from March 1995 to 
August 1996.  In a letter dated in August 1996, Dr. Clauss 
detailed the several conditions of the veteran that were 
treated.  There was no reference to pes planus or plantar 
fasciitis.  The veteran was treated for severe degenerative 
lumbar disc spine disease.  However, a treatment report, 
dated in March 1995, noted that the veteran had developed 
pain in his left foot.  There was paresthesia noted in the 
left arch and towards the forefoot.  The veteran related that 
he had had an injury to the foot approximately 15-20 years 
earlier.  The physician noted that, from the veteran's 
description, he may have had an electromyogram (EMG) done in 
the past.  The veteran's description also led the physician 
to believe he had been told that he had a pinched nerve.  The 
veteran was treated with injections and told to return in a 
month.  The remainder of the treatment records contain no 
reference to any further complaints or treatments involving 
the veteran's feet or ankles.

The veteran testified at a hearing at the RO in June 1997.  
The veteran asserted that he was seeking entitlement to 
service connection for pes planus and that his problems with 
his ankles and knees were secondary to his pes planus.  The 
veteran alleged that he had no problems with his feet prior 
to service.  The veteran testified that he was treated in 
1961 while on ACDUTRA for problems with his feet.  He said he 
also received treatment at summer camp in either 1964 or 
1965.  He said that he was treated by a podiatrist in the 
1960's and fitted with a pair of special shoes but there were 
no records to support this.  The veteran said that he sought 
treatment from VA in Dallas in the 1960's.  He said that his 
feet were x-rayed but he did not receive any treatment.  The 
veteran indicated that there was no objective evidence to 
show treatment after service from the 1960's until he saw 
Dr. Merrill in the 1970's.  

Associated with the claims folder is a December 1997 response 
from the Dallas VAMC which reported no records of treatment 
found for the veteran.

Also associated with the claims folder are VA treatment 
records for the period from April 1996 to January 1999.  The 
records contain a number of entries reflecting podiatry 
clinic visits and treatment for plantar fasciitis during 1997 
and 1998.  A December 1997 orthopedic clinic entry shows that 
the veteran was a barber and complained of chronic foot pain.  
He was diagnosed with plantar fasciitis.  A March 1998 
podiatry consult noted that the veteran related a history of 
bilateral plantar fasciitis since service.  

The veteran testified at a video-conference hearing in 
November 1999.  The veteran's representative stated that the 
issues involved service connection for pes planus and plantar 
fasciitis on a direct basis and service connection for 
bilateral ankle and bilateral knee conditions and a back 
condition as secondary disabilities to the pes planus.  
Accordingly, the testimony focused on the pes planus and 
plantar fasciitis.  The veteran testified that he suffered 
trauma to his feet in service; however, he never specified 
the trauma.  He said only that he began to experience pain in 
his feet and went to sick call for treatment of the pain.  He 
said that he had no problems with his feet prior to service 
and his foot problems developed after a couple of weeks of 
training.  The veteran testified that he continued to have 
problems with his feet during his remaining time with the 
National Guard after he left active duty in August 1962.  He 
said that he was allowed to serve as a driver during his 
summer camp training to avoid having to walk.  The veteran 
stated that he had not received any treatment for his feet 
from 1962 to the early 1970's.  He said that Dr. Merrill had 
told him that his knee, ankle and back problems were the 
result of his pes planus.  

The veteran submitted additional evidence within 30 days of 
the hearing.  The evidence included VA outpatient treatment 
records dated from September to October 1999.  The records 
indicate that the veteran fractured his left heel in July 
1999.  He was treated for residuals of the fracture during 
this time period.  He was noted to have a history of flat 
feet and plantar fasciitis.  There was no opinion linking the 
veteran's flat feet or plantar fasciitis to service.

The veteran submitted a copy of a medical article by E. Lauf, 
DPM.  The article related to foot problems, including pes 
planus and its origins, as acquired due to trauma or as a 
congenital condition.  The article was generic in nature and 
there was no medical opinion relating any information from 
the article to the veteran's specific case.

The veteran also submitted a lay statement from his sister.  
She said that she remembered the veteran going into the 
service at a young age and that his health appeared fine at 
the time.  Shortly after his discharge she began to take him 
to see a Dr. Griffith in the early 1960's for foot problems.  
She said that he had had to wear special shoes from that 
time.  

The veteran's case was remanded by the Board for additional 
development in April 2000.  In May 2000 the RO contacted the 
veteran and requested that he submit a statement or other 
corroborating evidence from Dr. Merrill regarding his alleged 
statement that the veteran's ankle, knee and back problems 
were caused by his pes planus.  The RO also notified the 
veteran that they would contact the Texas ARNG in order to 
obtain any available records pertaining to the veteran's 
service with the ARNG.

In July 2000 the veteran submitted a statement from Dr. 
Merrill that was dated in June 2000.  Dr. Merrill noted that 
he had treated the veteran for many years until the veteran 
moved away.  He noted that the veteran had pes planus and 
gradually increasing back pain at the time.  He opined that 
the veteran's pes planus contributed to the veteran's back 
pain.  Dr. Merrill did not offer an opinion as to whether the 
veteran's pes planus was congenital in nature or due to 
trauma, or whether the condition was related to, or made 
worse by military service.

The veteran's records from the Texas ARNG were received in 
October 2000.  No additional medical records were provided.  
Duplicate copies of the veteran's entrance and separation 
physical examination reports were included.

Associated with the claims folder are additional VA treatment 
records for the period from September 1999 to February 2001.  
The records document a number of entries denoting treatment 
in the podiatry clinic for plantar fasciitis and a calcaneal 
spur.  There are no entries that relate the veteran's plantar 
fasciitis to any incident of service.

Finally, the Board notes that the veteran was afforded VA 
educational assistance beginning in 1968.  The assistance 
pertained to training as a barber/hairstylist and the claims 
folder is replete with documentation that the veteran has 
worked in this profession from the 1970's.

II.  Analysis

A.  Direct Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2000) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  

Pes Planus

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1132, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2001).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In this regard, it should be noted that no congenital or 
developmental disease or defect of the feet or lower 
extremities was noted on the examination report at the time 
of the veteran's enlistment into service.  Therefore, because 
mild pes planus was noted later in service, he is entitled to 
the presumption of soundness with respect to his pes planus.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.

In this case, the veteran began experiencing problems with 
his feet and ankles within approximately one month after 
beginning his basic training in 1961.  At a June 1962 
examination, mild pes planus was noted.  He suffered a broken 
leg in September 1962, after his release from active duty and 
by his own report, but he indicated on the medical form 
submitted to the ARNG that he was medically qualified to 
perform his military duties.  He was evaluated at a VA 
orthopedic examination in March 1979.  Information provided 
by the veteran at the examination indicated that he had had 
special shoes made four years earlier.  The evidence of 
record shows that the veteran received VA training and worked 
as a barber/hair stylist from the early 1970's.  The VA 
examiner noted that the veteran spent 10-11 hours per day on 
his feet and stated that the veteran's pes planus was due to 
relaxed ligaments and congenital anomalies of the feet, and 
was not due to military duty.  There is no other objective 
evidence of record to dispute this opinion.  The several lay 
statements from Dr. Merrill do not address the etiology or 
possible aggravation of the veteran's pes planus.  The 
remaining private records also fail to note any nexus to 
service or to even suggest a worsening of a congenital 
condition in service.  The VA treatment records merely 
document ongoing treatment for the veteran's pes planus.  The 
Board finds that the evidence is clear and unmistakable such 
as to rebut the presumption of soundness.  See generally 
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Vanerson v. 
West, 12 Vet. App. 254 (1999).  As noted above, the 1979 
medical opinion stands uncontradicted in the record-the 
veteran had pes planus as a result of congenital abnormality 
evident on x-ray findings of certain deformities of the foot, 
including the navicular bone itself.

Since the congenital deformities causing pes planus clearly 
pre-existed his military service, as evident in the 1979 
opinion, service connection cannot be granted on the basis 
that it was incurred in service.  The Board further notes 
that VA regulations provide that congenital defects are not 
diseases or injuries within the meaning of applicable 
legislation governing award of service connection and awards 
of compensation benefits.  38 C.F.R. § 4.9 (2001).  However, 
service connection may be granted for a congenital disorder 
that is present prior to service, if the disorder was 
aggravated in service.  VAOPGCPREC 82-90 (1990).  Therefore, 
the Board must next consider whether the veteran's congenital 
pes planus was aggravated in service.  38 C.F.R. § 3.306.

The evidence in this case does not support a conclusion that 
the veteran's pes planus was aggravated beyond a natural 
progression of the condition.  The SMRs are negative for any 
further treatment or evaluation beyond September 1961, 
approximately one year prior to the veteran's discharge.  His 
June 1962 separation examination reported no problems with 
his feet; it was noted only that mild flat feet were found on 
examination.  The SMRs are negative for any additional 
entries pertaining to problems with his feet during the 
veteran's remaining ARNG service.  The veteran testified that 
he was treated for his feet in the 1960's, but the records 
are not available.  In contrast, he also testified at his 
video-conference hearing in November 1999 that he did not 
receive any treatment for his feet after 1962 until the 
1970's when he first saw Dr. Merrill.  (Transcript p. 8).  
This testimony corroborates information regarding post-
service medical treatment reported by the veteran on his 
original application for benefits in December 1978.  A VA 
hospital summary from 1978 noted no problems with the 
veteran's feet as an outstanding condition.  The veteran 
reported at his March 1979 VA examination that he had had 
special shoes made four years earlier.  The veteran submitted 
a copy of a medical article regarding pes planus that said 
the condition could be congenital or due to trauma.  He has 
provided no objective evidence of trauma to his feet in 
service.  He testified in June 1997 that his feet just 
started hurting in service.  (Transcript p. 15).  Moreover, 
there is no evidence to support of a finding that his pes 
planus is due to trauma as opposed to a congenital condition.  
Indeed, upon review of x-ray results, it was specifically 
noted in the 1979 opinion that the pes planus was in part due 
to congenital anomalies of the feet.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
a finding of worsening beyond natural progression during 
military service.  

Plantar Fasciitis

In regard to the veteran's plantar fasciitis the Board notes 
that "[p]lantar fasciitis is defined as inflammation 
involving the plantar fascia especially in the area of its 
attachment to the calcaneus and causing pain under the heel 
in walking and running."  Hoag v. Brown, 4 Vet. App. 209, 211 
(1993).  The veteran was treated on one occasion during 
service for this condition in June 1961.  There is no 
evidence of further complaints or treatment for this 
condition until many years after service.  The 1978 VA 
hospital summary makes no reference to the condition and the 
March 1979 VA examination did not provide a diagnosis of 
plantar fasciitis.

The first evidence of a treatment for a heel problem is 
contained in the March 1995 treatment records from Dr. 
Clauss.  There is no opinion linking any plantar fasciitis 
affecting the heel to service.  The VA records document 
treatment for the condition but offer no opinion as to the 
etiology.  

The Board has considered the veteran's claim of continued 
symptoms since service under 38 C.F.R. § 3.303(b).  Savage v. 
Gober, 10 Vet. App. 488 (1997).  However, the absence of 
continued treatment, and the lack of a diagnosis in March 
1979 tend to show that the veteran did not experience 
continuing symptoms that can be related to the one-time 
problem with plantar fasciitis in service.  

While the veteran has related his disability to service, and 
is capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, without evidence 
linking chronic plantar fasciitis to service, this claim must 
be denied.  In short, the preponderance of the evidence is 
against the veteran's claim.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence); 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).  

B.  Secondary Service Connection

In addition to the above-noted regulatory provisions, a 
disability may be service connected if it is proximately due 
to or the result of an already service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2001).  Moreover, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Here the veteran is alleging disabilities of his knees, 
ankles, and lower back as secondary to his pes planus.  He 
stated his claim was based on a secondary basis at the time 
of his June 1997 and November 1999 hearings.  

As service connection has not been established for pes 
planus, there is no basis to establish service connection for 
the remaining claimed conditions on a secondary basis.  
Therefore, his claims of service connection for these 
disabilities must be denied.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) 

C.  Veterans Claims Assistance Act of 2000

The standard for processing claims for VA benefits was 
changed effective November 9, 2000, with the signing into law 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law 106-475.  (Codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also clarified VA's duty to assist 
claimants in the development of their claims.  

The Board notes that the Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
114 Stat. 1654, app § 1611 (Oct. 30, 2000) (NDAA § 1611), 
originally amended 38 U.S.C. § 5107 to clarify the 
Secretary's duty to assist claimants in the development of 
claims for benefits under title 38, United States Code.  
Congress then enacted the Veteran's Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 
(Nov. 1, 2000) (VBHCIA).  Section 104(c)(2) of the VBHCIA 
noted the passage of the NDAA and § 1611 and declared that if 
the VCAA was enacted after the NDAA, then § 1611 would be 
deemed for all purposes to not have taken effect.

As reflected above, the VCAA was enacted after the NDAA.  In 
keeping with section 104(c)(2) of the VBHCIA, § 1611 no 
longer was in effect as of November 9, 2000.  Moreover, under 
operation of the VBHCIA, § 1611 is deemed to have never been 
effect.

The VA General Counsel issued a precedent opinion in November 
2000 to address the issue of the effective date of the duty-
to-assist provisions of the VCAA.  VAOPGCPREC 11-2000.  The 
General Counsel noted that Congress clearly expressed its 
intention that the effective date provision of section 7(a) 
of the VCAA, regarding the amendment to 38 U.S.C. § 5107 
contained in section 4 of the VCAA, applied to all claims 
pending at the time of the passage of the VCAA, or 
November 9, 2000.  The General Counsel went on to conclude 
that Congress did not clearly express an intent as to the 
whether the duty-to-assist provisions were to be applied 
retroactively.  Ultimately, it was concluded that all of the 
provisions of the VCAA applied to claims filed on or after 
November 9, 2000, as well as to claims filed before then but 
not finally decided as of that date.

The United States Court of Appeals for Veterans Claims 
(Court) addressed the issue of retroactivity of the duty-to-
assist provisions of the VCAA in Holliday v. Gober, 14 Vet. 
App. 197 (2000).  In a per curiam order the court noted the 
legislative history and action in regard to NDAA § 1611 and 
the VBHCIA's seeming nullification of that provision upon 
enactment of the VCAA.  The parties in Holliday were ordered 
to submit additional briefing on a number of issues, to 
include the retroactivity of the duty-to-assist provisions of 
the VCAA.

In a subsequent decision, Holliday v. Principi, 14 Vet. App. 
280 (2001), the Court held that § 1611 of the NDAA was to be 
treated for all purposes as not ever having taken effect.  
Id. at 284.  The Court went on to hold that the amendments to 
38 U.S.C.A. § 5107 were applicable to any claim filed before 
the date of the enactment of the VCAA but not yet final as of 
that date.  Id., citing Luyster v. Gober, 14 Vet. App. 186 
(2000) (per curiam order).  In regard to the duty-to-assist 
provisions enacted under the VCAA, the court held that all 
provisions of the VCAA were potentially applicable to claims 
pending on the date of the enactment of the VCAA.  Id. at 
286.  The court then vacated the prior Board decision and 
remanded the case for consideration of the VCAA by VA in the 
first instance.

VA has also issued final regulations to implement the 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

In a more recent decision, the Court of Appeals for the 
Federal Circuit issued an opinion, which held that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Dyment v. Principi, 287 F. 3d 1377 (2002).  The Federal 
Circuit found that the effective date provision in section 
7(a) of the VCAA applied solely to the amendment of 38 U.S.C. 
§ 5107, as cited in section 4 of the VCAA.  Further, in a 
case decided May 20, 2002, a separate panel of the Federal 
Circuit concurred with the holding in Dyment that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Bernklau v. Principi, No. 00-7122, (Fed. Cir., May 20, 2002).  
The court categorically stated that the duty-to-assist 
provisions of section 3(a) of the VCAA were not retroactive.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In this case, the Federal Circuit has held that the duty-to-
assist provisions contained in section 3(a) of the VCAA are 
not applicable retroactively.  

The amended version of 38 U.S.C.A. § 5107 is as follows:

(a) CLAIMANT RESPONSIBILITY.-Except as 
otherwise provided by law, a claimant has 
the responsibility to present and support 
a claim for benefits under laws 
administered by the Secretary.

(b) BENEFIT OF THE DOUBT.-The Secretary 
shall consider all information and lay 
and medical evidence of record in a case 
before the Secretary with respect to 
benefits under laws administered by the 
Secretary.  When there is an approximate 
balance of positive and negative evidence 
regarding any issue material to the 
determination of a matter, the Secretary 
shall give the benefit of the doubt to 
the claimant.

38 U.S.C.A. § 5107(a), (b) (West Supp. 2002).

The change in 38 U.S.C.A. § 5107(a) eliminated the 
requirement to submit a well-grounded claim.  The change also 
removed the obligation, from this subsection, to assist a 
veteran in developing the facts pertinent to his claim.

In spite of the elimination of the requirement to assist the 
veteran from 38 U.S.C.A. § 5107(a), VA has assisted this 
veteran in the development of his claim.  From the outset he 
has been requested to provide evidence to support his claims.  
Initially he was informed of the requirement to submit 
evidence to show that his claimed conditions were related to 
service.  He was later informed that his pes planus was 
considered a congenital condition and that he needed to 
submit evidence that this condition was aggravated during 
service.  He was informed that there were no residuals of 
plantar fasciitis shown on his separation examination and no 
diagnosis of the condition at the time of the March 1979 VA 
examination.  The veteran's case was remanded in April 2000 
and he was contacted by the RO in May 2000 to identify and/or 
provide evidence to support his claim.  The veteran was also 
informed of the evidence necessary to support his claims 
under the VCAA when the RO issued a supplemental statement of 
the case in March 2002.

The veteran was afforded local and video conference hearings 
in the development of his case.  He presented medical 
evidence from private providers as well as a lay statement 
from his sister.  His Army National Guard records and VA 
treatment records were obtained.  

He was provided with a statement of the case (SOC) with 
respect to the issues on appeal that listed the provisions of 
law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  He was issued supplemental statements of the case that 
reviewed the evidence added to the claims folder subsequent 
to the SOC.  Further, as noted above, his claim was remanded 
in April 2000 and he was given the opportunity to supplement 
the evidence in support of his claim.  The RO informed him 
that they would attempt to obtain his National Guard records 
and they were successful in that effort.

In summary, the veteran has not identified any outstanding 
evidence that could be obtained that would support his claim.  
He has been informed of the evidence necessary to support his 
claim, and he has been assisted in the development and 
obtaining of that evidence.  He has provided no supplemental 
objective evidence to support his claim.  While the recent 
decisions in Dyment and Bernklau may have established the 
state of the law as to the retroactive application of the 
duty to assist provisions of the VCAA, the fact is that this 
veteran was provided assistance in accordance with the state 
of the law in existence prior to that decision.  He was 
afforded the greater benefit in the development of his case.  
Accordingly, the Board concludes that there was no prejudice 
to the veteran in the Board's adjudication of this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for pes planus is denied.

Service connection for plantar fasciitis is denied.

Service connection for a knee disorder, ankle disorder or low 
back disorder, as secondary to pes planus, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

